Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 1 of 12


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    CASE #


     CHARLES YOUNG, an individual

             Plaintiff,
                                                          CIVIL DIVISION
             vs.

     EXPERIAN INFORMATION SOLUTIONS, INC.
     DIAMOND RESORTS CENTRALIZED SERVICES COMPANY

          Defendants,
     _________________________________________/

                                    COMPLAINT
             Plaintiff, CHARLES YOUNG, on behalf of himself, through the
     undersigned       attorneys,   files   this    Complaint   against   EXPERIAN
     INFORMATION             SOLUTIONS,            INC.    (herein   “EXPERIAN”),
     DIAMON RESORTS CENTRALIZED SERVICES COMPANY (herein
     “DIAMOND RESORTS FS”), and states as follows:


                            A. JURISDICTION AND VENUE

        1.           This is an action for damages brought by and individual

             consumer against the defendants for violations of the Fair Credit

             Reporting Act (herein the “FCRA”) 15 U. S. C. § 1681 et seq., as

             amended.

        2.           At all times material hereto, Plaintiff is a resident of Miami-

             Dade County, FL

        3.         This court has subject matter jurisdiction over this matter

             pursuant to 15 U. S. C. § 1681p. Venue in this judicial district


                                       Page 1 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 2 of 12


             and many of the facts relevant to this Complaint occurred in this

             judicial district.

                                      B. PARTIES


        4.          The Plaintiff, CHARLES YOUNG, is an adult individual

             presently residing in Miami, FL.       Plaintiff is a “consumer” as

             defined by Section 1681a(c) of the FCRA.

        5.          The Defendant, EXPERIAN is a business entity that

             regularly conducts business through out every state and county

             in the United States and, as a corporation that conducts business

             in the State of Florida, is a citizen of the State of Florida.

             EXPERIAN is a “consumer reporting agency”, as defined in 15

             U.S.C. §1681(f).     EXPERIAN is regularly engaged in the

             business of assembling, evaluating, and disbursing information

             concerning consumers for the purpose of furnishing consumer

             reports, as defined in 15 U.S.C. §1681(d) to third parties.

        6.          The Defendant DIAMOND RESORTS FS is a business

             entity that regularly conducts business in the State of Florida

             and, as such, is a citizen of the State of Florida. This Defendant

             is also a furnisher of information as stated in 15 U. S. C. §1681.




                                     Page 2 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 3 of 12


                                     B. VENUE


         7.        The venue is proper in this Court based upon the following:


           a.      The violations of the FCRA/FDCPA alleged below occurred

                   and/or were committed in Miami Dade County, Florida.

           b.      At all times material hereto, Defendants, were and

           continue to be corporations engaged in the business and/or

           activity of reporting under the FCRA in Miami Dade County,

           Florida and as such are citizens of the State of Florida.


           8.      Plaintiff, CHARLES YOUNG, (hereinafter “Plaintiff”), is an

           individual residing in the State of Florida, and is a “consumer” as

           that term is defined by 15 U. S. C. § 1681 et seq., as amended

           and 15 U.S.C. § 1692 et seq.

           9.     All   Defendants   are   business   entities   which   regularly

                conduct business throughout most every state and county in

                the United States; as corporations that conduct business in

                the State of Florida, they are all citizens of the State of

                Florida.




                                     Page 3 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 4 of 12


                       C. FACTS COMMON TO ALL COUNTS


           10.   Plaintiff is an individual consumer as defined by the FCRA

             §1681, et seq., as amended.          Plaintiff is alleged to have

             incurred a financial obligation for primarily personal, family or

             household purposes.

           11.   On or about April 2017, Plaintiff attended a presentation in

             Las Vegas, Nevada for a timeshare. Plaintiff was given a free

             gift but no purchase was required. Plaintiff did not agree to

             the purchase of the timeshare and did not sign a contract.

           12.   On or about February 2020, Plaintiff’s decides to purchase

             a home and his credit report was pulled. On his EXPERIAN

             credit report it shows the DIAMOND RESORTS FS account

             #27135763 which Plaintiff did not authorize.

           13.   Thereafter, Plaintiff sent a certified letter to DIAMOND

             RESORTS FS letting them know of the error in his credit

             report.

           14.   On or about February 24th, 2020, DIAMOND RESORTS

             FS. received this letter via certified mail.

           15.   Defendant DIAMOND RESORTS FS, failed to conduct

             any type of investigation, and failed to delete the DIAMOND

             RESORTS FS account from Plaintiff’s credit report.




                                   Page 4 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 5 of 12


           16.   On or about March 31st, 2020, Plaintiff sent a notification in

             writing to Defendant EXPERIAN asking them to investigate

             the DIAMOND #271357XX account as this account is part of

             identity theft and asked to conduct an investigation.

           17.   On April 29th, 2020, Defendant EXPERIAN responded to

             Plaintiff’s dispute asking him to contact DIAMOND RESORTS

             FS. directly.

           18.   Again on May 8th, 2020, Plaintiff sent a notification to

             EXPERIAN asking to investigate the DIAMOND RESORT FS

             account as this account was part of identity theft and asked

             again to conduct an investigation.

           19.   Defendant EXPERIAN, failed to conduct any type of

             investigation, and failed to delete the DIAMOND RESORTS

             FS account from Plaintiff’s credit report.

           20.   On or about June 8th, 2020, Plaintiff sent a dispute letter

             via certified mail/ return receipt to EXPERIAN including his

             personal identification, stating that he attended the timeshare

             presentation for DIAMOND RESORTS FS. In said letter

             Plaintiff explained he did not purchase a timeshare and he did

             not sign any contract. Plaintiff advised he has filed a police

             report #34-2005-076798.

           21.   EXPERIAN      received   this   dispute   letter   via   certified

             mail/return receipt on or about June 29th, 2020.



                                   Page 5 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 6 of 12


           22.   Defendant     EXPERIAN        did   not    respond   to    Plaintiff’s

             request, failed to conduct any type of investigation, and failed

             to delete the DIAMOND RESORTS FS account from Plaintiff’s

             credit report.

           23.   On or about date August 31st, 2020, Plaintiff sent another

             dispute letter via certified mail/return receipt to EXPERIAN,

             including his personal identification, in said letter he included

             a copy of his previous letter asking it be correct it. Plaintiff

             mentioned he never received a response and again asked to

             conduct an investigation and delete the DIAMOND RESORTS

             FS account from his credit report.

           24.   Defendant EXPERIAN received this dispute letter via

             certified mail/return receipt on or about September 14th,

             2020.

           25.   Defendant EXPERIAN again did not respond to Plaintiff’s

             request, failed to conduct any type of investigation, and failed

             to delete the DIAMOND RESORTS FS account from Plaintiff’s

             credit report.

           26.   On or about November 30th, 2020, Plaintiff applied for a

             Home Depot Credit card and was denied.

           27.   Plaintiff   has   been    damaged     because     this    misleading

             information and/or error has impaired his ability to build his

             credit    worthiness.        Defendants       have   reflected     credit



                                     Page 6 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 7 of 12


             information which is incorrect, inaccurate, misleading, and/or

             false.

           28.   The acts of Defendants mentioned above were done and

             performed willfully, wantonly, and maliciously without regard

             to their effect on Plaintiff.

           29.   Plaintiff has suffered severe pain and distress of body and

             mind, and great mental anguish, embarrassment, humiliation,

             and shame.

           30.   Plaintiff has been required to employ the undersigned

             counsel to represent plaintiff against the willful, wanton,

             malicious, and wrongful acts of Defendants mentioned above,

             and has agreed to pay counsel a reasonable attorney fee.

           31.   Plaintiff has incurred, and will continue to incur, additional

             expenses in the prosecution of this law suit, including court

             costs, telephone calls, and other expenses, all to Plaintiff’s

             further damage.




                             D. CAUSES OF ACTION

                                   COUNT ONE

                              VIOLATION OF THE
                         Fair Credit Reporting Act by
                            Defendant EXPERIAN
                           15 U.S.C § 1681, et seq.




                                    Page 7 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 8 of 12


           32.   Plaintiff incorporates paragraphs 1 through 31 as though

             fully stated herein.

           33.   In the entire course of its actions Defendant EXPERIAN

             willfully and/or negligently violated the provisions of the FCRA

             in the following respects:

             a. By willfully and/or negligently failing, in the preparations of

                 the   consumer       reports     concerning     Plaintiff        to     follow

                 reasonable        procedures    to   assure    maximum                possible

                 accuracy of the information in the report.

             b. By willfully and/or negligently failing, to disclose the nature

                 and substance of all information in its files on the plaintiff

                 at the time of the request in violation of § 1681g(a)(1) of

                 the FCRA.

             c. By willfully and/or negligently failing, to delete incomplete

                 and    inaccurate      information     on     Plaintiff’s    file        after

                 conducting a reinvestigation, in violation of § 1681i(a) of

                 the FCRA.

             d. By willfully and/or negligently failing, to contact the

                 sources suggested by Plaintiff during the reinvestigation in

                 violation of § 1681i(a) of the FCRA.

             e. By     willfully    and/or      negligently    failing,      to        provide

                 subsequent users of the report with Plaintiffs statement of




                                       Page 8 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 9 of 12


                  dispute or a summary thereof, in violation of § 1681i(c) of

                  the FCRA.




                              PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully prays that judgment be

             entered against Defendant EXPERIAN for:


                     *For an award of actual damages;

                     *For an award of statutory damages;

                     *For an award of Punitive damages;

                     *For an award of costs of litigation and reasonable
                     attorney’s fees pursuant to 15 U.S.C. § 1681n and §
                     1681o against the Defendant; and




                                    COUNT TWO

            VIOLATION OF FCRA 15 U.S.C § 1681s-2(b) BY
         DIAMOND RESORTS CENTRALIZED SERVICES COMPANY


       34.     Plaintiff incorporates paragraphs 1 through 31 as though

     fully stated herein.

       35.      At all times pertinent here to, this Defendant

         “ DIAMOND RESORTS FS” was a “person” as that term is

         defined by 15 U. S. C. § 1681a(b) and “furnisher” of information

         to the credit reporting agencies.




                                    Page 9 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 10 of 12


         36.    This Defendant violated § 1681n and § 1681o of the FCRA

         by engaging in the following conduct that violates 15 U. S. C. §

         1681s(2)(b). In the entire course of its actions Defendant willfully

         and/or negligently violated these provisions of the FCRA in the

         following respects:

               a. By willfully and/or negligently failing           to conduct an

                  investigation of the inaccurate information that Plaintiff

                  disputed;

               b. By willfully and/or negligently failing, to review all relevant

                  information concerning Plaintiff’s account provided to this

                  Defendant;

               c. By willfully and/or        negligently failing,   to     report the

                  inaccurate status of the inaccurate information to all credit

                  reporting agencies;

               d. By willfully and/or negligently failing to delete incomplete

                  and     inaccurate    information     on   Plaintiff’s      file   after

                  conducting an investigation.

               e. By    willfully   and/or    negligently    failing,    to     properly

                  participate,      investigate   and   comply      with       the    re-

                  investigations that were conducted by any and all credit

                  reporting agencies concerning the inaccurate information

                  disputed by plaintiff.




                                      Page 10 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 11 of 12


               f.    By willfully and/or negligently continuing to furnish and

                    disseminate inaccurate and derogatory credit, account ,

                    and other information concerning the plaintiff to credit

                    reporting agencies and other entities despite knowing that

                    said information was false or inaccurate.

               g. By willfully and negligently failing to comply with the

                    requirements   imposed    on    furnishers   of   information

                    pursuant to 15 U. S. C. § 1681s-2(b).




                               PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully prays that judgment be

           entered against these Defendants for:

                    *For an award of actual damages;

                    *For an award of statutory damages;

                    *For an award of Punitive damages;

                    *For an award of costs of litigation and reasonable
                    attorney’s fees pursuant to 15 U.S.C. § 1681n and §
                    1681o against the Defendant; and




                               E. JURY TRIAL DEMAND

         Plaintiff is entitled to and hereby demands a Trial by Jury under
         Florida Law and as stated in the US Const. Amend. 7 and Fed. R.
         Civ. Pro. 38.


                                    Page 11 of 12
Case 1:20-cv-25143-CMA Document 1 Entered on FLSD Docket 12/17/2020 Page 12 of 12


         Dated and filed this 17th day of December of 2020.



                                        Respectfully submitted,
                                        Law Offices of
                                        SAMIRA GHAZAL, PA.
                                        Attorney for Plaintiff
                                        1200 Brickell Avenue
                                        Suite 520
                                        Miami, FL 33131
                                        Tel. 305.860.1221
                                        Samira@Samiraghazal.com


                                        _/S/Samira Ghazal__________
                                        File by: Samira Ghazal, ESQ.
                                        FBN: 0864617




                                 Page 12 of 12
